DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (US Patent #6249720) in view of Irikata (WO #2017/081960 A1).

Regarding Claim 1, Kubota discloses an agent device (Figs. 1-50; col. 1, ¶0001) comprising:
a display unit (Kubota Fig. 1: display 27);
a microphone configured to collect a voice in an occupant compartment (Kubota Fig. 1: microphone 26);
a plurality of speakers configured to enable localization of a sound image through a combination of outputs (Kubota Fig. 1: speaker 25); and
an agent controller (Kubota Fig. 1: agent processing unit 11) configured to cause the display unit to display an agent image (Kubota col. 7 lines 22-26 discloses display 27 also represents the results of operation by agent processing unit 11, for example, the activities of the agent. Any image taken by camera 28 is also shown on display 27 after being processed by image processing unit 13) and cause the speakers to output sounds (Kubota col. 8 lines 39-50 discloses the user-related information 298 stored in agent data memory 29a is read out by agent processing unit 11 to determine the personal characteristic of the agent. The user-related information 298 is also used to determine utterance pattern of the agent to be outputted through voice output device or speaker 25),
wherein the agent controller is configured to identify a speaking person who has spoken the voice collected by the microphone among occupants in a vehicle (Kubota col. 13 lines 3-5 discloses when there are different agents selectable by plural drivers, one specific agent is determined by identification of the current driver. col. 19 lines 12-15 discloses agent processing unit 11 then identifies the current driver, at step S112. More particularly, when the driver's voice is inputted through microphone 26, it is analyzed by voice control unit 14 to identify who is the current driver) and
to cause the agent image to be displayed in a mode of talking to the occupant in a partial area of the display unit near the speaking person (Kubota col. 13 lines 53-55 discloses when the driver inputs any request through microphone 26, this is processed by agent processing unit 11 as a kind of the current status data. col. 14 lines 6-10 discloses it further reads out the driver's response record stored in response data 293 for the said 
while causing a sound image to be localized at a display position of the agent image (Kubota col. 15 lines 24-31 discloses the agent activity to be outputted through display 27 and voice output device 25 is an "obeisance" that is a respectful bow, with saying "Hello, I'm Lisa. I will go with you again". After confirming that this communication program should not be suspended [No at S15], agent processing unit 11 starts this communication program [at S16], as shown in Fig. 10B. The agent's obeisance is represented by a series of stationary images or animation. col. 30 lines 28-36 discloses image data 294 include data for representing the background on display 27, as well as data for the agent's appearance and activity. The photo image taken by .
Kubota may not explicitly disclose wherein the agent controller is configured to identify a speaking person who has spoken the voice collected by the microphone among occupants in a vehicle and to cause the agent image to be displayed in a mode of talking to the occupant in a partial area of the display unit near the speaking person while causing a sound image to be localized at a display position of the agent image.
However, Irikata (Figs. 1-2, 5-6) teaches wherein the agent controller (Irikata Fig. 2: voice recognition control device 1) is configured to identify a speaking person who has spoken the voice collected by the microphone among occupants in a vehicle (Irikata page 3 para 5 discloses the utterance state specifying [identifying] unit 3 identifies the utterance position and the utterance direction of the speaker based on at least the voice input from the microphone array 21. The utterance position can be specified based on the magnitude and delay of the plurality of audio signals detected by the microphone array 21. Alternatively, the utterance position can be specified by analyzing the image taken by the indoor camera 22 and comparing the movement of the lip of the person present in the image with the timing at which the voice is detected. The same applies to the utterance direction, which can be specified by performing beamforming processing on a plurality of voice signals detected by the microphone array 21. Alternatively, it can also be specified by identifying the speaker in the image captured by the indoor camera 22 and then detecting the orientation of the speaker's face. The information on the  and
to cause the agent image to be displayed in a mode of talking to the occupant in a partial area of the display unit near the speaking person (Irikata page 3 para 6 discloses the control target recognition unit 4 recognizes the voice content based on the information of the utterance position and the utterance direction specified by the utterance state specifying unit 3. Here, when the speaker is speaking toward a predetermined utterance range, voice recognition for the utterance is performed. The predetermined utterance range referred to here means the direction of utterance in which it can be confirmed that the utterance is a voice command to the voice recognition control system. A range including the direction from each occupant toward the display device 16 is set as the utterance range of each occupant) while causing a sound image to be localized at a display position of the agent image (Irikata page 3 para 7 discloses for example, as shown in Fig. 5A, the position of the display device 16 is -30 degrees [+30 degrees to the left with respect to the front of the vehicle 10] when viewed from the driver seated in the driver's seat 14. In this case, the driver's utterance range is set to a range including the direction of -30 degrees [for example, a range of -40 to -20 degrees]. On the contrary, when viewed from the occupant seated in the passenger seat 15, the position of the display device 16 is in the direction of +30 degrees to the right, so that the utterance range of this occupant is a range including the direction of +30 degrees [for example, +20]. It is set to the range of ~ +40 degrees).
Kubota and Irikata are analogous art as they pertain to displaying image and outputting sound through speakers. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to .

Regarding Claim 2, Kubota in view of Irikata discloses the agent device according to claim 1,
wherein the display unit has a display area that is wide enough that two or more of the occupants recognize the agent image as being displayed at a position facing the two or more occupants (Irikata page 2 para 8 discloses in the center of the instrument panel in the vehicle width direction, a multi-communication type display device 16 that integrates and provides user interfaces such as a car navigation function and an AV function is mounted. The position of the display device 16 is diagonally forward to the left from the viewpoint of the driver sitting in the driver's seat 14, and diagonally forward to the right from the viewpoint of the occupant sitting in the passenger seat 15).
Kubota and Irikata are analogous art as they pertain to displaying image and outputting sound through speakers. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify vehicle device (as taught by Kubota) to discriminate the occupant in the vehicle and display the image on the screen based on the utterance (as taught by Irikata, page 3 para 6) to prevent erroneous recognition of voice commands (Irikata, page 1 para 5).

Regarding Claim 3, Kubota in view of Irikata discloses the agent device according to claim 2,
wherein the display unit includes individual displays facing the occupants and/or includes a display provided over a vicinity of the plurality of occupants (Irikata page 2 para 8 discloses in vehicle width direction, a multi-communication type display device 16 is diagonally forward to the left from the viewpoint of the driver sitting in the driver's seat 14, and diagonally forward to the right from the viewpoint of the occupant sitting in the passenger seat 15).
Kubota and Irikata are analogous art as they pertain to displaying image and outputting sound through speakers. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify vehicle device (as taught by Kubota) to discriminate the occupant in the vehicle and display the image on the screen based on the utterance (as taught by Irikata, page 3 para 6) to prevent erroneous recognition of voice commands (Irikata, page 1 para 5).

Regarding Claim 4, Kubota in view of Irikata discloses the agent device according to claim 3, further comprising
a camera configured to image the occupant compartment (Irikata page 2 para 5 (8) discloses the utterance state specifying unit specifies the utterance position and the utterance direction by using the voice and the image of the vehicle interior taken by the vehicle-mounted camera in combination. page 3 para 2 discloses the indoor camera 22 is a wide-angle video camera capable of photographing the entire vehicle interior. page 3 para 5 discloses the utterance position can be specified by analyzing the image taken by the indoor camera 22 and comparing the movement of the lip of the person present in the image with the timing at which the voice is detected. The same applies to the utterance direction, which can be specified by performing beamforming processing on a plurality of voice signals detected by the microphone array 21. Alternatively, it can also ,
wherein the agent controller is configured to identify the speaking person by analyzing an image including the occupant captured by the camera (Irikata page 3 para 2 discloses the voice recognition control device 1 controls various in-vehicle devices based on the voice input from the microphone array 21 and the image taken by the indoor camera 22. page 3 para 5 discloses the utterance position can be specified by analyzing the image taken by the indoor camera 22 and comparing the movement of the lip of the person present in the image with the timing at which the voice is detected. The same applies to the utterance direction, which can be specified by performing beamforming processing on a plurality of voice signals detected by the microphone array 21. page 5 para 8 (8) discloses by using not only the voice information acquired by the microphone array 21 but also the image information taken by the indoor camera 22, it is possible to improve the accuracy of specifying the utterance position and the utterance target [speech direction]).
Kubota and Irikata are analogous art as they pertain to displaying image and outputting sound through speakers. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify vehicle device (as taught by Kubota) to discriminate the occupant in the vehicle by capturing an image within the compartment (as taught by Irikata, page 2 para 5) to prevent erroneous recognition of voice commands (Irikata, page 1 para 5).

Regarding Claim 5, Kubota in view of Irikata discloses the agent device according to claim 4,
wherein the agent controller is configured to identify whether the speaking person is speaking toward the agent image or speaking to another occupant by analyzing the image including the occupant captured by the camera (Irikata page 2 para 5 (8) discloses the utterance state specifying unit specifies the utterance position and the utterance direction by using the voice and the image of the vehicle interior taken by the vehicle-mounted camera in combination. para 3 discloses by controlling the control target after specifying the utterance position and the utterance direction of the speaker, it is possible to suppress erroneous recognition and malfunction of the control target due to conversation that is not an operation command to the in-vehicle device).
Kubota and Irikata are analogous art as they pertain to displaying image and outputting sound through speakers. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify vehicle device (as taught by Kubota) to discriminate the occupant in the vehicle and display the image on the screen based on the utterance (as taught by Irikata, page 3 para 6) to prevent erroneous recognition of voice commands (Irikata, page 1 para 5).

Regarding Claim 6, Kubota in view of Irikata discloses the agent device according to claim 5,
wherein the agent controller is configured to identify that the speaking is for the agent image when a silent time equal to or greater than a threshold has been detected after the occupant completes the speaking as a result of analyzing the voice collected by the microphone or a result of analyzing the imaging of the camera (Kubota col. 14 lines 19-31 discloses when the driver shows any response to the agent's activities made at S16, such response data is obtained through microphone 26 or input device 22, at step S17. Then, agent processing unit 11 discriminates if the communication program made at S16 involves that awaits [which can be a predetermined time] the driver's response or answer. For example, agent says "Do you want to hear any radio program?" or "Do you feel hungry? May I find any restraint near here?". The latter can be initiated in response to detection of a hungry sound through microphone 26. col. 24 lines 34-39 discloses at S225 [Fig. 18], agent processing unit 11 confirms the driver's response to the agent's activity in the running program, which is made through microphone 26 or input device 22. It also confirms the response period [col. 24 lines 58-60: “the response period means a period of time from when the agent makes some question until when the driver makes some response thereto”] from when the agent's activity is outputted through display 27 and speaker 25 until when the driver's response thereto is obtained. col. 31 lines 1-4 discloses the background is shown in Fig. 41B with a yellow frame [see Fig. 40] which indicates that the agent awaits the driver's answer by saying "YES" or "NO").

Regarding Claim 7, Kubota in view of Irikata discloses the agent device according to claim 5,
wherein the agent controller is configured to identify whether or not the speaking is for the agent image on the basis of an evaluation of component analysis of the voice collected by the microphone (Irikata page 2 para 5 (8) discloses the utterance state specifying unit specifies the utterance position and the utterance direction by using the voice and the image of the vehicle interior taken by the vehicle-mounted camera in combination. para 3 discloses by controlling the control target after specifying the utterance position and the utterance direction of the speaker, it is possible to suppress erroneous recognition .
Kubota and Irikata are analogous art as they pertain to displaying image and outputting sound through speakers. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify vehicle device (as taught by Kubota) to discriminate the occupant in the vehicle and display the image on the screen based on the utterance (as taught by Irikata, page 3 para 6) to prevent erroneous recognition of voice commands (Irikata, page 1 para 5).

Regarding Claim 8, Kubota in view of Irikata discloses the agent device according to claim 5,
wherein the agent controller is configured to identify that a driver has performed the speaking for the agent image when content indicated by the voice relates to a driving operation (Kubota col. 8 lines 1-4 discloses communication program commands communication between the agent and the driver which is outputted through display 27 and speaker 25. col. 15 lines 57-58 discloses Figs. 11A-11C illustrate another example of the agent's activities that may be selected during driving. col. 19 lines 12-25 discloses agent processing unit 11 then identifies the current driver, at step S112. More particularly, when the driver's voice is inputted through microphone 26, it is analyzed by voice control unit 14 to identify who is the current driver. S12 includes a driver-identifying communication program [not shown] in which the agent appears on display 27 and speaks through speaker 25 for confirming that the current driver is just as identified).

Regarding Claim 9, Kubota in view of Irikata discloses the agent device according to claim 1,
wherein the agent controller is configured to make a localization position of the sound image non-directional when the speaking person cannot be determined (Irikata page 3 para 3 discloses the voice recognition control device 1 has a function of recognizing the voice content and controlling the in-vehicle device in consideration of not only the voice of the occupant but also the utterance direction of the person who uttered the voice. .. For example, when some voice is input from the microphone array 21, the position where the voice is emitted [speech position] is first specified, and the direction in which the voice is emitted [speech direction] is specified. Then, if the utterance direction is within a predetermined utterance range set for each occupant, the utterance content is recognized [otherwise the person is not recognized]).
Kubota and Irikata are analogous art as they pertain to displaying image and outputting sound through speakers. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify vehicle device (as taught by Kubota) to discriminate the occupant in the vehicle and display the image on the screen based on the utterance (as taught by Irikata, page 3 para 6) to prevent erroneous recognition of voice commands (Irikata, page 1 para 5).

Regarding Claim 10, Kubota in view of Irikata discloses the agent device according to claim 5,
wherein the agent controller is configured to make a localization position of the sound image non-directional when the speaking person cannot be determined (Irikata page 3 para 3 discloses the voice recognition control device 1 has a function of recognizing the voice content and controlling the in-vehicle device in consideration of not only the voice of the occupant but also the utterance direction of the person who uttered the voice. .. For .
Kubota and Irikata are analogous art as they pertain to displaying image and outputting sound through speakers. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify vehicle device (as taught by Kubota) to discriminate the occupant in the vehicle and display the image on the screen based on the utterance (as taught by Irikata, page 3 para 6) to prevent erroneous recognition of voice commands (Irikata, page 1 para 5).

Claims 11 and 12 are rejected for the same reasons as set forth in Claim 1 (Irikata page 2 last para discloses display device 16 includes a general purpose display screen and an electronic control device [computer] that includes a CPU, memory and the like. page 3 first para discloses further, the vehicle 10 is equipped with a voice recognition control device 1 that controls various in-vehicle devices using the voice of the occupant as an input signal. The voice recognition control device 1 is an ECU in which a processor such as a CPU and MPU and a ROM, RAM, non-volatile memory, etc. are integrated. The contents of the control performed by the voice recognition control device 1 are recorded in ROM, RAM, non-volatile memory, and removable media as firmware and application programs. Also, when the program is executed, the contents of the program are expanded in the memory space in RAM and executed by the processor).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957.  The examiner can normally be reached on 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651